CHARLES J. SCHUCK, Judge.
Claimant, Wilsie Johnson, asks compensation in the amount of $110.09 for damages to a car, occasioned by route no. 73 near Boothville, in Marion county, West Virginia, being in bad repair and causing damages in the amount aforesaid to the automobile of claimant. It seems that the coal trucks passing over the highway in question cause it to become out of repair and consequently making it dangerous and hazardous for use of drivers of automobiles. The accident happened on February 19, 1944.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of one hundred ten dollars and nine cents ($110.09).